Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
 Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/22/21 and 09/22/21 was filed in compliance with the provisions of 37 CFR 1.97 and 1.98.  Accordingly, the information 
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):                                                                
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Claims 1-10, claim limitations “a first receiving unit”, an acquisition unit”, “a transmission unit” and “a second receiving unit” have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “unit” coupled with functional language “configured to” without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier.
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.



For at least claim 1, the limitation of “capability information of the printing apparatus” that are received twice from a first receiving unit and a second receiving unit. The question is raised that they are identical or difference and why the server system need to receive “capability information of the printing apparatus” twice.
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1-10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claims contains subject matter: “capability information of the printing apparatus” is received by the second receiving unit of the a server system” which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. From the specification, the second receiving unit does not receive the capability information of the printing apparatus but receive the driver extension package from the second server (S414 in fig. 4, and p. [0069]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such  the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over REN (US P. No. 2019/0361636) and Mizuno (2007/0106910).
As to claim 1, REN teaches a server system comprising: 
a first receiving unit (T40 in fig. 3) configured to receive, from a printing apparatus operated by a user, a registration request (T40 in fig. 3)  for information regarding the printing apparatus; an acquisition unit configured to acquire information to be used for acquisition of capability information of the printing apparatus (T44 in fig. 3), from the printing apparatus that has transmitted the registration request (p. [0050] and [0055]); 
However, REN does not teach a transmission unit configured to transmit the acquired information to a different server system; and a second receiving unit configured to receive, from the different server system, capability information of the printing apparatus that is identified by the different server system based on the transmitted information. Mizuno teaches the above limitations, p. [0101], in which Mizuno teaches the print management system automatically transmits the printer driver of the printing device newly connected to the network to the print control devices so that each print control device can install the printer driver of the newly connected printing device (refer to step S208 of FIG. 4). However, when a request is received from a print control device, the print management server can transmit a printer driver of the new printing device to the print control device.	

As to claim 2, REN teaches the acquisition unit acquires different capability information from the printing apparatus (T40 in fig. 3).
As to claim 3, Mizuno teaches the capability information acquired from the different server system includes information that is not included in the different capability information acquired from the printing apparatus (p. [0101]).
As to claim 4, REN teaches a storage unit configured to store information indicating the registered printing apparatus and capability information of the printing apparatus in association with each other, wherein the storage unit updates the different capability information corresponding to the information indicating the printing apparatus, with the capability information registered from the different server system (T164 in fig. 5).
As to claim 5, REN teaches the information is information for identifying a model of the printing apparatus (T44 in fig. 3).
As to claim 6, REN teaches the information is information for identifying a type of the printing apparatus (T164 in fig. 3).


As to claim 8, REN teaches the third receiving unit receives, from the information processing apparatus, information indicating a printing apparatus selected by a user from among the registered printing apparatuses, and wherein the different transmission unit transmits, to the information processing apparatus, capability information identified based on the information regarding the printing apparatus selected by the user (T30 in fig. 3).
As to claim 9, Mizuno teaches the different server system stores a first package including a driver of the printing apparatus, and a second package including capability information that is not included in the driver (60 in fig. 60).
As to claim 10, Mizuno teaches the transmission unit transmits a request for acquiring the second package based on the information, to the different server system (p. [0101]).

	 			Examiner’s Remark
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure:
	Ishihara (US P. No. 2015/0363139) discloses the present invention relates to a print server system which suitably performs control of registration of a printer in accordance with a result of a determination as to whether an environment in which the printer is used corresponds to an enterprise environment. When the printer has been registered in a print service and a proxy is an enterprise supporting proxy, the printer is not registered whereas when the printer has been registered in the print service and the proxy is not the enterprise supporting proxy, multiple registration of the printer is performed by redundantly storing information on the printer.
	
	Contact Information


If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Mohammad Ghayour can be reached on (571) 272-3021.
The Fax phone number for the organization where this application or processing is assigned is 571 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair- direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Jan. 24,  2022
/DOUGLAS Q TRAN/Primary Examiner, Art Unit 2672